     Case 2:19-cv-00696-JAM-EFB Document 46 Filed 07/16/20 Page 1 of 6


 1   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     ERINN M. CONTRERAS, Cal. Bar No. 244563
 3   SUZANNE T. STAFFORD, Cal. Bar No. 306180
     Four Embarcadero Center, 17th Floor
 4   San Francisco, California 94111-4109
     Telephone: 415.434.9100
 5   Facsimile:    415.434.3947
     E mail        econtreras@sheppardmullin.com
 6                 sstafford@sheppardmullin.com
 7   Attorneys for Defendant
     CENTENE MANAGEMENT COMPANY, LLC
 8
     KATHERINE F. WENGER / CA SB #223045
 9
     DAVID M. MARCHIANO / CA SB# 264809
10   BROWN, GEE & WENGER LLP
     200 Pringle Avenue, Suite 400
11   Walnut Creek CA 94596
     Telephone: (925) 943-5000
12   Facsimile: (925) 933-2100
13   kwenger@bgwcounsel.com
     dmarchiano@bgwcounsel.com
14
     Attorneys for Plaintiff
15   GROVE WAY INVESTMENTS, LLC

16                                 UNITED STATES DISTRICT COURT
17                                EASTERN DISTRICT OF CALIFORNIA
18

19
     GROVE WAY INVESTMENTS, LLC, a                   CASE NO. 2:19-cv-00696-JAM-EFB
20   California limited liability company,

21                           Plaintiff,              AMENDED STIPULATION AND
                                                     ORDER TO FURTHER EXTEND
22   v.                                              DISCOVERY AND RELATED
                                                     DEADLINES
23   CENTENE MANAGEMENT COMPANY,
     LLC, a Wisconsin limited liability company,
24   and DOES 1 through 20, inclusive,

25                           Defendants.

26     AND RELATED COUNTERCLAIM

27

28
     SMRH:4822-9151-6610.1                       -1-             Case No. 2:19-CV-00696-JAM-EFB
                                               AMENDED STIPULATION AND [PROPOSED] ORDER TO
                                           FURTHER EXTEND DISCOVERY AND RELATED DEADLINES
     Case 2:19-cv-00696-JAM-EFB Document 46 Filed 07/16/20 Page 2 of 6


 1            WHEREAS, on June 21, 2019, the Court issued a Status (Pre-Trial Scheduling) Order
 2   (“Scheduling Order”) setting various deadlines, hearing dates and trial (ECF NO. 10);
 3            WHEREAS, the Parties previously stipulated to and the Court approved orders (i)
 4   extending the discovery cut-off deadline in this matter from May 1, 2020 until May 15, 2020
 5   (ECF NO. 13), (ii) extending the discovery cut-off deadline to June 5, 2020 (ECF No. 17), and
 6   (iii) extending the discovery cut-off deadline to July 2, 2020, which is the current discovery cut-
 7   off deadline (ECF No. 22); and (iv) extending the discovery cut-off deadline to July 17 (ECF No.
 8   40), which is the current discovery cut-off deadline;
 9            WHEREAS, on July 13, 2020, the Parties filed another Stipulation and [Proposed] Order
10   to Further Extend Discovery and Related Deadlines (ECF No. 43), seeking to further extend
11   various deadlines in this case;
12            WHEREAS, the Court was not available on the dates requested in that Stipulation,
13   provided alternative dates on which the Court was available and asked the parties to submit an
14   Amended Stipulation reflecting the Court’s availability;
15            WHEREAS, on March 16, 2020, due to the spread and threat of the COVID-19 virus,
16   Alameda County, Contra Costa County, Marin County, San Francisco County, Santa Clara
17   County and Santa Cruz County issued orders requiring the sheltering in place and non-operation
18   of all non-essential individuals/businesses. While these orders initially were set to expire on
19   May 3, 2020 each of these counties previously extended these orders until on or around May 31,
20   2020. On May 22, 2020, each of these counties issued orders extending the Shelter-in-Place
21   restrictions (with minimal modification) with no set expiration date;
22            WHEREAS, on March 19, 2020 Sacramento County, as well as the State of California,
23   issued similar shelter in place orders. Both the Sacramento County order and the State of
24   California order are still in place (with minimal modification) with no set expiration date. The
25   County Shelter in Place orders referenced above, along with the State of California Shelter in
26   Place Order are hereinafter referred to collectively as the “Shelter in Place Orders”;
27            WHEREAS, Plaintiff’s principal, Plaintiff’s counsel, Defendant’s counsel and many
28

     SMRH:4822-9151-6610.1                           -7-                 Case No. 2:19-CV-00696-JAM-EFB
                                                                                      PROOF OF SERVICE
     Case 2:19-cv-00696-JAM-EFB Document 46 Filed 07/16/20 Page 3 of 6


 1   potential third party witnesses in this matter reside/are located in California, including in the
 2   counties referenced above;
 3            WHEREAS, given the Shelter in Place Orders, the challenge such orders have posed and
 4   continue to pose to the completion of discovery, and the impact on the other deadlines set forth
 5   in the Scheduling Order (ECF No. 10), the Parties stipulate and agree, through their counsel of
 6   record, to extend various deadlines and dates set forth in ECF No. 10, 17, 22 & 40 as follows:
 7    Description                  Current Deadline/Date           New Deadline/Date
 8    Completion of                July 17, 2020                    July 24, 2020
 9    Discovery
10    Dispositive Motion           July 28, 2020                   September 1, 2020
11    Filing Date
12    Hearing on Dispositive       August 25, 2020 1:30 p.m.       September 29, 2020 at 1:30 p.m.
13    Motions
14    Joint Pretrial Statement     N/A                             November 13, 2020
15    Final Pre-Trial              October 2, 2020 10:00 a.m.      November 20, 2020 at 11a.m.
16    Conference
17    Trial                        November 9, 2020 9:00 a.m. January 25, 2021 9:00 a.m.
18
              WHEREAS, the Parties agree that the extensions of the discovery cut-off deadline set
19
     forth herein (from July 17, 2020 to July 24, 2020) shall be subject to the following conditions:
20
                       1.    Any depositions of individuals residing out of state shall be taken
21
     remotely via video.
22
                       2.    To the extent that due to: (i) the Shelter in Place Orders (or other similar
23
     COVID related government regulation), (ii) an individual’s COVID related health concerns,
24
     and/or (iii) a COVID related policy by an individual’s employer that would prohibit that
25
     individual from attending such deposition in person, such that a particular deposition cannot be
26
     conducted in person prior to the July 24, 2020 discovery cut-off deadline, the Parties agree to
27
     conduct such deposition remotely by video in order to accommodate and address such issues and
28
     SMRH:4822-9151-6610.1                          -3-             Case No. 2:19-CV-00696-JAM-EFB
                                                  AMENDED STIPULATION AND [PROPOSED] ORDER TO
                                              FURTHER EXTEND DISCOVERY AND RELATED DEADLINES
     Case 2:19-cv-00696-JAM-EFB Document 46 Filed 07/16/20 Page 4 of 6


 1   meet that deadline. Notwithstanding the foregoing, the Parties reserve and do not waive any
 2   other objections they may have to such depositions that are unrelated to the issue of whether such
 3   deposition occurs in person versus remotely by video.
 4            WHEREAS, notwithstanding the July 24, 2020 discovery cutoff deadline, if any issues
 5   arise at a deposition that necessitate Court intervention, the Parties shall submit such matter to
 6   the Court as soon as possible following such depositions but in no event later than seven (7) days
 7   of such deposition. Any such discovery motion shall be considered timely as long as it is filed
 8   within that 7 day time frame, set to be heard within 30 days of the date of deposition, and is
 9   otherwise submitted in compliance with Local Rule 251. To the extent possible, and in a manner
10   that allows each party a fair opportunity to brief the relevant issue, the Parties agree to work to
11   jointly submit any such request for Court intervention on an ex parte basis to expedite obtaining
12   a Court ruling.
13

14   Dated: July 15, 2020                SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
15

16                                       /s/ Erinn M. Contreras
                                         ERINN M. CONTRERAS
17                                       SUZANNE T. STAFFORD
                                         Attorneys for Defendant
18                                       CENTENE MANAGEMENT COMPANY, LLC
19
      Dated: July 15, 2020                 BROWN, GEE & WENGER LLP
20

21                                         /s/ Katherine F. Wenger
                                           KATHERINE F. WENGER
22                                         DAVID M. MARCHIANO
                                           Attorneys for Plaintiff
23                                         GROVE WAY INVESTMENTS, LLC
24

25   PURSUANT TO STIPULATION, AND A SHOWING OF GOOD CAUSE, IT IS SO
26   ORDERED THAT THE DEADLINE/DATES SET FORTH IN ECF NO. 10, ECF. NO. 17, ECF
27

28
     SMRH:4822-9151-6610.1                          -4-             Case No. 2:19-CV-00696-JAM-EFB
                                                  AMENDED STIPULATION AND [PROPOSED] ORDER TO
                                              FURTHER EXTEND DISCOVERY AND RELATED DEADLINES
     Case 2:19-cv-00696-JAM-EFB Document 46 Filed 07/16/20 Page 5 of 6


 1   NO. 22, AND ECF NO. 40 ARE EXTENDED AS FOLLOWS:
 2
      Completion of Discovery:                   July 24, 2020
 3
      Dispositive Motion Filing Date:            September 1, 2020
 4
      Hearing on Dispositive Motions:            September 29, 2020 at 1:30 p.m.
 5
      Joint Pretrial Statement                   November 13, 2020
 6
      Final Pre-Trial Conference:                November 20, 2020 at 11a.m
 7
      Trial:                                     January 25, 2021 9:00 a.m.
 8
     IT IS SO ORDERED.
 9

10   DATED: July 16, 2020                          /s/ John A. Mendez_______
11                                                 HON. JOHN A. MENDEZ

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     SMRH:4822-9151-6610.1                    -5-             Case No. 2:19-CV-00696-JAM-EFB
                                            AMENDED STIPULATION AND [PROPOSED] ORDER TO
                                        FURTHER EXTEND DISCOVERY AND RELATED DEADLINES
     Case 2:19-cv-00696-JAM-EFB Document 46 Filed 07/16/20 Page 6 of 6


 1                                     SIGNATURE ATTESTATION
 2            I hereby attest that all signatories listed above, on whose behalf this stipulation is
 3   submitted, concur in the filing’s content and have authorized the filing.
 4

 5   DATED: July 15, 2020                            SHEPPARD MULLIN RICHTER & HAMPTON
                                                     LLP
 6

 7                                                   /s/ Erinn M. Contreras
                                                     ERINN M. CONTRERAS
 8                                                   Attorney for Centene Management Company, LLC
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     SMRH:4822-9151-6610.1                           -6-             Case No. 2:19-CV-00696-JAM-EFB
                                                   AMENDED STIPULATION AND [PROPOSED] ORDER TO
                                               FURTHER EXTEND DISCOVERY AND RELATED DEADLINES
